Title: From Benjamin Franklin to Charles and Edward Dilly, 25 March 1774
From: Franklin, Benjamin
To: Dilly, Charles,Dilly, Edward


Gentlemen,
Cravenstreet, March 25. 1774
The Bearer Mr. James Adair is well recommended to me from America, as a Person of Credit and Veracity, whose Accounts of what he has seen among the Indians of various Nations with whom he traded and resided many Years, may be relied on. He has a M.S. of his own Composing on Indian Affairs, Customs, Manners, Opinions, &c. which contains many curious particulars; and if the whole should not be thought fit for the Press, yet I imagine a judicious Abridgment of it might be entertaining and of course saleable. He wishes to sell it, and would take perhaps the greatest Part of what it may be thought worth in the printed Copies of it. I have recommended you to him as honourable Dealers, and who can afford, from your extensive Connections of Business, to give him as much for it as any of the Trade. With great Esteem, and sincere Wishes for your Prosperity, I am, Gentlemen, Your most obedient Servant
B Franklin
 
Addressed: To / Messrs. Dilly / Booksellers / Poultry
Endorsed: Dr FranklinDr Franklin
